Title: To James Madison from George Joy, 3 February 1804 (Abstract)
From: Joy, George
To: Madison, James


3 February 1804, London. “The enclosed was intended to be sent by ⟨the⟩ Ship Magistrate; but after being some Weeks in ⟨the⟩ letter bag, her voyage was changed for the Cape of Good Hope, and her letters returned which I considered a providential Escape on your part from the Tedium of wading through a letter that had carried me much farther than I intended. I therefore determined not to trouble you with it at least during the session; but now that it cannot arrive till the recess I hand it for perusal at your leisure.”
 

   
   RC and enclosure (DLC). RC 1 p.; torn; filed at the end of February 1804. Date obscured by tear; date assigned here on the basis of Joy to JM, 16 Apr. 1804 (PP: Jay Treaty Papers, William Elkin Collection). For enclosure, see n. 1.



   
   The enclosure (20 pp.) contains Joy’s thoughts on war and its causes throughout history, the war in Europe, Napoleon’s character and actions, the effect of the war on relations between Great Britain and Ireland and on internal British politics, the negotiation of a new commercial treaty between the U.S. and Great Britain and the character of the man needed to negotiate the treaty, and the benefits to the U.S. and Great Britain of the expansion of neutral shipping rights. Joy described his ancestry, his personal history, and his service to American prisoners at Halifax and New York; expressed his opinion of U.S. consuls in Europe; and referred to his earlier solicitations of positions in Antwerp (see Levi Lincoln to JM, 1 Nov. 1802 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:71 and n. 2]) and in Spain (not found).


